
      
        ENVIRONMENTAL PROTECTION AGENCY 
        40 CFR Part 271 
        [FRL-7889-7] 
        South Carolina: Final Authorization of State Hazardous Waste Management Program Revisions 
        
          AGENCY:
          Environmental Protection Agency (EPA). 
        
        
          
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          South Carolina has applied to EPA for Final authorization of the changes to its hazardous waste program under the Resource Conservation and Recovery Act (RCRA). EPA proposes to grant final authorization to South Carolina. In the “Rules and Regulations” section of this Federal Register, EPA is authorizing the changes by an immediate final rule. EPA did not make a proposal prior to the immediate final rule because we believe this action is not controversial and do not expect comments that oppose it. We have explained the reasons for this authorization in the preamble to the immediate final rule. Unless we get written comments which oppose this authorization during the comment period, the immediate final rule will become effective on the date it establishes, and we will not take further action on this proposal. If we get comments that oppose this action, we will withdraw the immediate final rule and it will not take effect. We will then respond to public comments in a later final rule based on this proposal. You may not have another opportunity for comment. If you want to comment on this action, you must do so at this time. 
        
        
          DATES:
          Send your written comments by April 27, 2005. 
        
        
          ADDRESSES:

          Send written comments to Thornell Cheeks, South Carolina Authorization Coordinator, RCRA Programs Branch, Waste Management Division, U.S. Environmental Protection Agency, Atlanta Federal Center, 61 Forsyth Street, SW., Atlanta, GA 30303-3104; (404) 562-8479. You may also e-mail your comments to Cheeks.Thornell@epa.gov or submit your comments at http://www.regulation.gov. You can examine copies of the materials submitted by South Carolina during normal business hours at the following locations: EPA Region 4 Library, Atlanta Federal Center, Library, 61 Forsyth Street, SW., Atlanta, Georgia 30303; (404) 562-8190; or South Carolina Department of Health and Environmental Control, 2600 Bull Street, Columbia, South Carolina 29201, (803) 896-4174. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Thornell Cheeks, South Carolina Authorization Coordinator, RCRA Programs Branch, Waste Management Division, U.S. Environmental Protection Agency, 61 Forsyth Street, SW., Atlanta, GA 30303-3104; (404) 562-8479. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        For additional information, please see the immediate final rule published in the “Rules and Regulations” section of this Federal Register. 
        
          Dated: March 17, 2005. 
          A. Stanley Meiburg, 
          Deputy Regional Administrator, Region 4. 
        
      
      [FR Doc. 05-6041 Filed 3-25-05; 8:45 am] 
      BILLING CODE 6560-50-P
    
  